Citation Nr: 1040116	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-13 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date for a combined schedular 
100 percent evaluation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972 
and from June 1986 to August 2001.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from May 2007 and July 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The Board notes that in November 2009, additional evidence was 
received and was associated with the claims folder without waiver 
of the RO's initial review of this evidence.  The evidence 
consists of lay statements from the Veteran and private treatment 
reports.  Although a waiver was not included with the evidence, 
the additional evidence is essentially duplicative and cumulative 
of evidence of record and/or is not relevant to the issue 
decided.   Thus, the Board finds that the solicitation of a 
waiver and/or remand for the RO's initial consideration of this 
evidence is not required.  38 C.F.R. § 20.1304(c) (2010).

The  issues of entitlement to an earlier effective date for the 
grant of service connection for fibromyalgia and entitlement to 
service connection for elevated urinary levels of mercury and 
lead have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  See 
Veteran's statement dated in November 2009.  Therefore, the Board 
does not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to October 30, 2006, the Veteran was service connected 
for hysterectomy, rated at 50 percent; depression, rated at 30 
percent; fibromyalgia, rated at 20 percent; rotator cuff 
impingement syndrome, rated at 20 percent; and incontinence, 
rated at 20 percent; migraine headaches, rated at 10 percent; 
cervical spine/neck condition, rated at 10 percent; hypermobility 
of the left ankle, rated at 10 percent; bilateral plantar 
fasciitis, rated at 10 percent; hypertension, rated at 10 
percent; irritable bowel syndrome, rated at 10 percent; and 
temporomandibular joint condition, rated at 10 percent.

2.  Effective October 30, 2006, the RO granted increased 
evaluations of 50 percent for major depressive disorder and 
posttraumatic stress disorder (PTSD), 30 percent for migraine 
headaches, and 20 percent for cervical spine/neck condition were 
granted; and confirmed and continued evaluations for 
hysterectomy, rated at 50 percent; fibromyalgia, rated at 20 
percent; rotator cuff impingement syndrome, rated at 20 percent; 
and urinary frequency rated at 20 percent; hypermobility of the 
left ankle, rated at 10 percent; bilateral plantar fasciitis, 
rated at 10 percent; hypertension, rated at 10 percent; irritable 
bowel syndrome, rated at 10 percent; and temporomandibular joint 
condition, rated at 10 percent.


CONCLUSION OF LAW

The criteria for an effective date prior to October 30, 2006, for 
the award of a combined scheduler evaluation of 100 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.25, 4.26  (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

These duties are not applicable here, as the case involves a 
claim that cannot be substantiated as a matter of law. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in case where law, 
as opposed to facts, is dispositive, claim should be denied or 
appeal terminated because of the absence of legal merit or lack 
of entitlement under the law).  There is no dispute as to the 
underlying facts.



Discussion

The Veteran is seeking an earlier effective date for the combined 
schedular 100 percent rating assigned.  Specifically, she 
contends that VA has erred in calculating her combined schedular 
evaluation.  She has not argued that any of the evaluations 
assigned for his service connected disabilities are incorrect or 
improper, and she has not disagreed with any assigned effective 
date for those evaluations.

VA does not merely add the individual percentages of each 
condition to determine a combined rating.  Instead, a combined 
rating table that considers the effect from the most serious to 
the least serious conditions is applied. 38 C.F.R. § 4.25.  The 
table is based on a formula that recognizes that each additional 
disability impacts only that part of the whole person which was 
previously not disabled.  When the whole (100 percent) person is 
awarded a 50 percent disability, half of the person is disabled.  
If another disability is then rated 50 percent, it can only 
impact that part of the person which was not disabled.  Half of 
100 percent is 50 percent, and half of 50 percent is 25 percent.  
A person with two 50 percent disabilities is therefore 75 percent 
disabled (50+25).

To use the combined rating table, the disabilities are listed in 
order from most severe to least severe.  The degree of greatest 
disability is read from the left hand column on Table I, 38 
C.F.R. § 4.25, and is intersected with the next highest rating 
along the top row of Table I.  The number at the intersection is 
the combined value of those two disabilities.  The process is 
then repeated, using the most recent combined value down the left 
column and the next disability along the top row, until all the 
disabilities have been considered.

When there are multiple disabilities affecting both upper or both 
lower extremities, these disabilities are combined together 
first, and ten percent of their combined value is then added to 
the combined rating for those bilateral disabilities.  This is 
the bilateral factor.  This is then considered to be a single 
disability for purposes of combining. 38 C.F.R. § 4.26.  

An April 2005 rating decision, in pertinent part, granted service 
connection for hysterectomy, rated at 30 percent; depression, 
rated at 30 percent; incontinence rated at 20 percent; 
fibromyalgia, rated at 20 percent; rotator cuff impingement 
syndrome, rated at 20 percent; migraine headaches, rated at 10 
percent; cervical spine/neck condition, rated at 10 percent; 
bilateral heel spurs, rated at 10 percent; hypertension, rated at 
10 percent; irritable bowel syndrome, rated as noncompensable; 
and temporomandibular joint condition, rated at 10 percent; and 
increased the rating for the service-connected hypermobility of 
the ankle joints to 10 percent, effective September 25, 2003.  
Notice of the determination was issued to the Veteran that same 
month.

The Veteran did not appeal April 2005 rating decision.  The 2005 
determination became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).  The effect of that finality is to 
preclude an award of an effective date prior to that denial.  At 
this time, the Board also notes that the Veteran has not raised a 
claim of clear an unmistakable error (CUE) such as to challenge 
the finality of the 2005 determination.  

On October 30, 2006, the RO received a request from the Veteran 
for increased ratings for hysterectomy, fibromyalgia, 
posttraumatic stress disorder (PTSD), and irritable bowel 
syndrome.  According to the May 2007 rating decision, the RO 
determined that there was CUE in the evaluation of hysterectomy, 
and established a retroactive evaluation to 50 percent disabling 
from September 25, 2003.  As noted above, the May 2007 rating 
decision also increased ratings for the service-connected 
depression, evaluated as major depressive disorder and PTSD, to 
50 percent; migraine headaches to 30 percent; cervical spine/neck 
condition to 20 percent; and irritable bowel syndrome, increased 
to 10 percent, effective October 30, 2006.  Although the 
Veteran's irritable bowel syndrome has been rated at 10 percent 
disabling effective October 30, 2006 according to the May 2007 
rating decision, the RO considered the irritable bowel syndrome 
rated as 10 percent disabling effective September 25, 2003.  See 
February 2009 statement of the case.  There were no further 
adjustments to evaluations assigned for the remaining service 
connected disabilities.  None of the involved disabilities 
involve separately compensated bilateral extremities.

Applying Table I, 38 C.F.R. § 4.25 to the Veteran's disability 
ratings effective September 25, 2003, a 50 and 30 combine to 65.  
Then a 65 and 20 combine to 72.  The 72 and 20 combine to 78.  
The 78 and 20 combine to 82.  The 82 and 10 combine to 84.  The 
84 and 10 combine to 86. The 86 and 10 combine to 88.  The 88 and 
10 combine to 89.  The 89 and 10 combine to 90.  The 90 and the 
last 10 percent disability combine to 91.  The 91 percent 
combined evaluation under 38 C.F.R. § 4.25 is then rounded down 
to a 90 percent combined evaluation, as directed by the 
regulation.  Thus, effective September 25, 2003, the combined 
schedular rating was 90 percent.  The above calculation takes 
into consideration the 50 percent disability rating for 
hysterectomy and the 10 percent disability rating for irritable 
bowel syndrome.

Applying Table I, 38 C.F.R. § 4.25 to the Veteran's disability 
ratings effective October 30, 2006, a 50 and 50 combine to 75.  
Then a 75 and 30 combine to 83.  The 83 and 20 combine to 86.  
The 86 and 20 combine to 89.  The 89 and 20 combine to 91.  The 
91 and 20 combine to 93.  The 93 and the last 10 percent 
disability combine to 94.  The 94 and 10 combine to 95. Although 
3 more disabilities each evaluated as 10 percent disabling  
remain,  under 38 C.F.R. § 4.25, the final 5 can be adjusted 
upward resulting in a 100 percent evaluation.  Thus, the combined 
scheduler rating was increased to 100 percent, effective October 
30, 2006.

Aside from the increased evaluation for hysterectomy and 
irritable bowel syndrome deemed effective September 25, 2003; 
there has been no adjustment of any evaluation assigned for 
service connected disabilities prior to October 30, 2006.  
Further changes to the value of service connected disabilities 
were effective October 30, 2006, and that is the earliest 
possible date for the 100 percent combined schedular evaluation 
to be effective.

As a matter of law, an increased combined evaluation greater than 
100 percent prior to October 30, 2006 is not warranted.


ORDER

An effective date earlier than October 30, 2006, for a combined 
schedular 100 percent evaluation is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


